Notice of Allowance
This communication is in response to the RCE filed on 01/03/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-20 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Chethan K. Srinivasa (Reg. No. 62,978) on 02/11/2022.

The application has been amended as follows: 
1.  (Currently Amended) A method, comprising:
	receiving, by a computing device comprising one or more processors and responsive to a packet of a session indicating the computing device is in a ready state, protocol data from a second device, the 
	creating, by the computing device, data of a state of the application of the session based at least on the protocol data;
	establishing, by the computing device, a connection with the client device in response to an interruption of communications between the second device and the client device;
	retrieving, by the computing device, the data of the state of the application from memory of the computing device in response to the connection of the client device with the computing device, so as to continue the session; and
initiating, by the computing device, an update to a parameter of the session based on a change in the ready state, the update to the parameter to stop transmission of the protocol data to the computing device.
2.  (Original) The method of claim 1, wherein the protocol data is forwarded from the second device, so that the protocol data received by the computing device is the same as protocol data used by the second device to enable the client device to access the session.

3.  (Previously Presented) The method of claim 1, further comprising receiving, by the computing device, the protocol data from the second device responsive to a setting of a value to the parameter in the packet of the session to indicate that the computing device is in the ready state.

4.  (Original) The method of claim 1, wherein the computing device and the second device are intermediary to the client device and a third device providing the application.

5.  (Currently Amended) The method of claim 1, further comprising receiving, by the computing device, the ready state and the second device setting the parameter in the packet of the session to a value that causes the second device to forward the protocol data to the computing device.

6.  (Original) The method of claim 5, wherein the computing device switches from the ready state to another state and the parameter of the session is set to a second value that causes the second device not to forward the protocol data to the computing device.

7.  (Original) The method of claim 6, wherein responsive to the parameter of the session being set to the second value the computing device is no longer forwarded protocol data.

8.  (Currently Amended) An intermediary device, comprising:
	a memory; and 
	one or more processors coupled to the memory and configured to:
	receive protocol data from a client device, the protocol data being configured to enable the client device via the intermediary device to access an application;
	identify a computing device in a ready state, the ready state indicative of the computing device being able to parse the protocol data to maintain, in memory of the computing device, information including a state of a session of the application, wherein the state of the session stored in memory of the computing device matches a state of the session stored in the intermediary device;
	provide, prior to an interruption in communications between the intermediary device and the client device, the received protocol data to the computing device, so that the computing device parses the same protocol data as the intermediary device to maintain and update the 
initiate an update to a parameter of the session based on a change in the ready state, the update to the parameter to stop transmission of the protocol data to the computing device.

9.  (Original) The intermediary device of claim 8, wherein the protocol data is provided to the computing device, so that the protocol data received by the computing device is the same as protocol data used by the intermediary device to enable the client device to access the session.

10.  (Original) The intermediary device of claim 8, wherein the session is a virtual session.

11.  (Previously Presented) The intermediary device of claim 8, wherein the one or more processors are further configured to set, responsive to identifying that the computing device is in the ready state, the parameter of the session to a value that causes the protocol data to be forwarded to the computing device.

12.  (Original) The intermediary device of claim 8, wherein the one or more processors are further configured to identify that the computing device switched from the ready state to another state. 

13.  (Currently Amended) The intermediary device of claim 12, wherein the one or more processors are further configured to set, responsive to the computing device not being in the ready state, the parameter of the session to a second value that causes the protocol data not to be forwarded to the computing device.

14.  (Original) The intermediary device of claim 13, wherein the one or more processors are further configured to stop providing the protocol data to the computing device responsive to the parameter of the session being set to the second value.

15.  (Currently Amended) A computing device, comprising:
	one or more processors, coupled to memory, and configured to:
	receive, responsive to a packet of  a session indicating that the computing device is in a ready state, from a second device in communication with a client device, protocol data that enables the client device to access a session for an application via the second device;
	create data of a state of the application of the session based at least on the protocol data;
	establish a connection with the client device in response to an interruption of communications between the second device and the client device;
	retrieve the data of the state of the application from memory of the computing device in response to the client device connecting with the computing device, so as to continue the session; and
initiate an update to a parameter of the session based on a change in the ready state, the update to the parameter to stop transmission of the protocol data to the computing device.
	
16.  (Original) The computing device of claim 15, wherein the protocol data is forwarded from the second device, so that the protocol data received by the computing device is the same as protocol data used by the second device to enable the client device to access the session.

17.  (Original) The computing device of claim 15, wherein the computing device and the second device are intermediary to the client device and a third device providing the application.

18.  (Currently Amended) The computing device of claim 15, wherein the one or more processors are further configured to receive the protocol data responsive to the computing device being in [[a]] the ready state and the second device setting the parameter in the packet of the session to  a value indicating to forward the protocol data to the computing device.

19.  (Previously Presented) The computing device of claim 18, wherein the computing device switches from the ready state to another state and the parameter in the packet of the session is set to a second value indicating to not forward the protocol data to the computing device.

20.  (Previously Presented) The computing device of claim 19, wherein responsive to the parameter of the session being set to the second value the computing device is not forwarded protocol data from the second device.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
Claims 1 and 15, the closest art of record Kamath (US 8335943) and Annamalai (US10178168) does not teach or suggest:
a computing device, in a communication with a client device, receives from a second device protocol data and responsive a packet of a session indicating the computing device is in a ready state.  The protocol data enables the client device to access a session for an application via the second device.  The computing device creates data of a state of the application of the session based on the protocol 

As to claim 8, the closest art of record Kamath (US 8335943) and Annamalai (US10178168) does not teach or suggest:
an intermediary device receives protocol data from a client device to enable the client device to access an application via the intermediary device.  Identify a computing device in a ready state that indicates of the computing device being able to parse the protocol data to maintain information including state of a session of the application. Provide, prior to an interruption in communications between the intermediary device and the client device, the received protocol data to the computing device, so that the computing device parses the same protocol data as the intermediary device to maintain and update the information that includes the state of the session so as to share the state of the session among different devices. Initiate an update to a parameter of the session based on a change in the ready state, the update to the parameter to stop transmission of the protocol data to the computing device.
Independent claims 2-7, 9-14, and 16-20 depends on from now on allowed claims 1, 8, and 15 and are therefore also allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454